Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month ended May 31, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-May-07 15-May-07 15-Jun-07 Floating Allocation Percentage at Month-End 79.30% To 31-May-07 15-Jun-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 149,066,278.97 Beginning $0.00 Total Collateral $1,347,210,754.97 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 134.72% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 16 Total Pool LIBOR 5.320000% Beginning Gross Principal Pool Balance $2,841,852,011.14 Applicable Margin 0.000000% Total Principal Collections (1,226,976,388.04) 5.320000% Investment in New Receivables 1,105,480,878.58 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (9,890,908.06) Interest $2,364,444.44 $2.49 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $2.49 Less Net CMA Offset (282,851,865.98) Less Servicing Adjustment (2,828,351.53) Total Due Investors $2,364,444.44 5.320000% Ending Balance $2,424,785,376.11 Servicing Fee 944,287.06 Excess Cash Flow $3,956,832.91 SAP for Next Period 55.56% Average Receivable Balance $2,498,470,937.46 Monthly Payment Rate 49.11% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $16,492,405.71 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $16,492,405.71 Page 5 of 7
